Citation Nr: 1107711	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand and 
fingers disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1975.
These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO denied 
entitlement to service connection for arthritis of the bilateral 
wrists, hands, and fingers.

In April 2009, the Board remanded these matters for further 
development.

The Veteran had also perfected an appeal with regard to the 
issues of entitlement to service connection for right hip and 
left shoulder disabilities and the Board remanded these matters 
for further development in April 2009.  In December 2010, the 
Appeals Management Center (AMC) granted service connection for 
these disabilities, and thereby resolved the appeal as to those 
issues.


FINDINGS OF FACT

1.  The Veteran's bilateral hand and fingers disability is not 
the result of an in-service disease or injury.

2.  The Veteran's bilateral wrist disability is not the result of 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hand and 
finger disabilities are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113(b), 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(c) (2010). 

2.  The criteria for service connection for a bilateral wrist 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(c). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2002, the RO 
notified the Veteran of the evidence needed to substantiate his 
claims for service connection for a bilateral hand and fingers 
disability and a bilateral wrist disability.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a March 2006 letter.  The timing deficiency with regard to 
this letter was cured by readjudication of the claims in a June 
2008 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007). 
  
The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all of the 
identified post-service VA treatment records, and some of the 
identified post-service private medical records.  In addition, he 
was afforded VA examinations for hand, finger, and wrist 
disabilities.

The Veteran has reported that he received treatment for arthritis 
at the National Naval Medical Center in Bethesda, Maryland.  VA 
contacted this facility in August 2005 to obtain any relevant 
treatment records and received a response later than month that 
there were no available treatment records.  Therefore, VA 
determined that any further efforts to obtain such records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2010).  In a January 2006 
letter, VA requested that the Veteran submit any records from 
that facility in his possession.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

VA examination reports dated in August 2004 and October 2009 
reveal that the Veteran has been diagnosed as having bilateral 
degenerative arthritis of the hands and wrists and 
carpal/metacarpal arthrosis of the left hand.  Thus, current 
bilateral hand, finger, and wrist disabilities have been 
demonstrated.

The Veteran's service treatment records indicate that in January 
and April 1966 he was treated for a laceration to the inner 
surface of the left thumb and cuts on his fingers that would not 
heal.  Also, in November 1971 he injured his left thumb while 
playing football and experienced tenderness and decreased range 
of motion of the thumb.  There is no evidence of any other 
complaints of or treatment for hand, finger, or wrist symptoms in 
his service treatment records and, with the exception of 
bilateral chondromalacia of the knees, his September 1975 
separation examination was normal.  

In his April 2002 claim (VA Form 21-4138), the Veteran reported 
that he experienced chronic arthritis in his joints, including 
his hands, fingers, and wrists, for over 30 years.  In other 
words, it appears that he claimed that the symptoms of his 
arthritis began in service and had continued ever since that 
time.  The Veteran is competent to report in-service hand, 
finger, and wrist symptoms as well as a continuity of 
symptomatology.  However, his reports must be weighed against the 
objective evidence and their credibility must be assessed.  
Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

The Veteran's April 2002 statement concerning the onset of 
arthritis symptoms in service is inconsistent with other 
statements he has made concerning the history of such symptoms.  
A February 1999 examination report from Arthritis Associates of 
Prince George's County (Arthritis Associates) reveals that he 
reported a 10 to 12 year history of arthritis.  Also, the August 
2004 and October 2009 VA examination reports indicate that he 
reported that he did not experience hand, finger, or wrist 
symptoms until 1994.  

The first clinical evidence of hand and wrist disabilities is the 
February 1999 examination report from Arthritis Associates which 
indicates that the Veteran reported swelling and pain of the 
hands and wrists.

In light of the Veteran's inconsistent statements concerning the 
onset of his arthritis symptoms and the absence of any clinical 
evidence of such symptoms for decades after service, the Board 
concludes that the Veteran's statement concerning a continuity of 
hand, finger, and wrist symptomatology is not credible.  See 
Buchanan, 451 F.3d at 1331 (the Board may find lay evidence lacks 
credibility due to inconsistent statements).

As for the etiology of the Veteran's left hand, finger, and wrist 
disabilities, there are conflicting medical opinions.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical opinion 
over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board 
must account for the evidence it finds persuasive or unpersuasive 
and provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 
(1994).

The physician who conducted the August 2004 VA examination opined 
that the Veteran's diagnosed arthritis of the left hand and wrist 
was most likely caused by service.  This opinion was based on the 
X-ray findings of arthritis and the fact that the Veteran's 
symptoms reportedly began in service.  The examiner also noted 
that it was likely ("as least as likely as not") that the 
Veteran had carpal tunnel syndrome which could have been 
exacerbated by service, but further medical testing was 
necessary.

The October 2009 VA examination report includes opinions that it 
was not likely ("less likely as not") that the Veteran's 
bilateral hand and wrist disabilities had their onset in service 
or were otherwise the result of a disease or injury in service.  

For the left hand, the examiner reasoned that the only evidence 
of problems with that hand in service were the January 1966 and 
November 1971 treatments for a laceration to the left thumb and 
an injury to the left thumb while playing football, respectively.  
Both of these injuries were minor, there were no further 
complaints of left hand problems in service, and  the September 
1975 separation examination was normal.  Also, the Veteran's left 
thumb injury in service would not have accounted for the 
degenerative changes and arthrosis in the left hand, especially 
since X-rays did not show specific abnormalities with the left 
thumb.

With regard to the wrists and right hand, the examiner reasoned 
that there was no evidence that the Veteran had wrist or right 
hand problems or conditions that would have caused such problems 
in service and the September 1975 separation examination was 
normal.

The August 2004 opinion is entitled to little, if any, probative 
weight because it is, at least in part, based on an inaccurate 
history.  While the examiner reasoned that the arthritis symptoms 
reportedly began in service, there is no evidence of any 
arthritis symptoms in the Veteran's service treatment records 
and, as explained above, the Veteran's report of arthritis in 
service is not credible.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding 
that presumption of credibility of evidence did not arise as to 
medical opinion that Veteran 's disability was incurred in 
service because it was based on an inaccurate history, one which 
failed to acknowledge an injury well- documented in the record, 
and hence holding such evidence not "material"); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption 
of credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value").

The examiner who provided the October 2009 opinions did not 
consider the Veteran's report of arthritis symptoms in service 
and in the years since service in formulating the opinions.  
However, as explained above, the Veteran's report is not deemed 
to be credible and an opinion based on such an inaccurate history 
would be inadequate.

In its February 2011 brief to the Board, the Veteran's 
representative noted that the Veteran had reported a history of 
"swollen or painful joints" on a September 1975 report of 
medical history for purposes of separation from service.  He also 
reported a history of "arthritis, rheumatism, or bursitis" and 
a "joint deformity".  The Veteran's representative contends 
that the October 2009 VA examination is inadequate because the 
examiner did not discuss these reports at the time of separation.

However, the September 1975 Report of Medical History form (Form 
93-101-02) refers to medical problems that an individual is 
having at the time they are submitting the form or that they have 
ever had.  In other words, the fact that the Veteran checked a 
history of "swollen or painful joints", "arthritis, 
rheumatism, or bursitis," and a "joint deformity" in September 
1975 does not necessarily mean that he was experiencing such 
problems at that time.  

Also, the Veteran did not provide any further clarification as to 
the nature of the reported arthritis or what joint/joints were 
involved and the separation examination was normal.  Nonetheless, 
the reports apparently did not refer to the hands or wrists as 
the Veteran reported during both the August 2004 and October 2009 
VA examinations that he did not begin to experience any hand or 
wrist problems until 1994.

The October 2009 opinions are accompanied by rationales which 
were based upon a review of the claims file and are generally 
consistent with the evidence of record.  Therefore, these 
opinions are adequate and entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that the current bilateral 
hand, finger, and wrist disabilities are related to service.  The 
October 2009 VA examination report reveals that he reported that 
he believed that his arthritis was due to typing in service.  
However, it would require medical expertise to say that the 
current disabilities are the result of service, as opposed to 
other possible causes.  Hence, the Veteran's opinion on this 
question is not competent evidence.  38 C.F.R. § 3.159(a)(1),(2) 
(2010).

Although the Veteran has received treatment by medical 
professionals for bilateral hand, finger, and wrist disabilities, 
none has attributed these disabilities to typing in service.

There is no other evidence of a relationship between the 
Veteran's current bilateral hand, finger, or wrist disabilities 
and service and neither the Veteran nor his representative has 
alluded to the existence of any such evidence.  
Thus, the preponderance of the evidence reflects that the Veteran 
did not have hand, finger, or wrist arthritis in service, such 
diseases did not manifest until more than a year after his 
September 1975 separation from service, and his current bilateral 
hand, finger, and wrist disabilities are not related to service. 

If a chronic disease, such as arthritis, is shown in service and 
at any time thereafter, service connection will be conceded.  
38 C.F.R. § 3.303(b).  There must, however, be sufficient 
observations in service to identify the disease entity.  Id.  As 
discussed above, there is no competent or credible evidence 
showing arthritis in service. Hence, service connection cannot be 
granted on that basis. 

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for bilateral hand, finger, and wrist disabilities must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral hand and 
fingers disability is denied.

Entitlement to service connection for a bilateral wrist 
disability is denied.




_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


